On Filing of Remittitur.
PER CURIAM.
This Court, on February 6, 1947, entered its order herein requiring appellee to file within fifteen days from such date a re-mittitur in the sum of $750.00, and provided in such order that, upon his failure to so file said $750.00 remittitur, this Court would reverse the judgment of the trial court and remand the cause for a new trial.
It now appears that on February 8, 1947, appellee filed a remittitur in the sum of $750.00 pursuant to this Court’s order of February 6, 1947. Therefore, the judgment of the trial court will be reformed so as to award to appellee a net recovery of $1722.00 with interest thereon at the rate of six per cent per annum from May 9, 1946, the date of the trial court judgment, instead of the *858net recovery of $2472.00 as awarded by the trial court. The costs of appeal will be taxed against the appellee.
Reformed and affirmed.
Judgment rendered and per curiam opinion filed February 13, 1947.